UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7597



HAROLD EVANS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(CR-99-6)


Submitted:   January 23, 2003              Decided:   April 4, 2003


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Evans, Appellant Pro Se. Rick A. Mountcastle, OFFICE OF THE
UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Evans seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Evans has not made a substantial showing of the

denial of a constitutional right.         See United States v. Evans, No.

CR-99-6   (W.D.   Va.   Aug.   20,   2002).     Accordingly,   we   deny   a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                DISMISSED




                                      2